Citation Nr: 1041172	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-25 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 
percent for arthritis of the lumbosacral spine.

2.  Entitlement to a disability rating higher than 10 percent for 
internal derangement of the right knee.

3.  Entitlement to a disability rating higher than 10 percent for 
internal derangement of the left knee.

4.  Entitlement to an initial compensable disability rating for 
arthritis of the right hip.

5.  Entitlement to an initial compensable disability rating for 
arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973 
and from December 1979 to November 1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge 
in a hearing at the RO in January 2008.  A transcript of that 
hearing is associated with the claims file.

In April 2008 the Board remanded the case for further 
development.  The case has now been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  From May 17, 2004 to April 1, 2007 the Veteran's lumbar spine 
disability was manifested by limitation of motion with flexion 
greater than 60 degrees, combined range of motion greater than 
120 degrees, and no muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour and no 
neurological deficits or incapacitating episodes.

2.  From April 2, 2007 the Veteran's lumbar spine disability has 
been manifested by limitation of forward flexion to 50 degrees 
with no neurological deficits or incapacitating episodes.

3.  The Veteran's derangement of the right knee was productive of 
slight impairment prior to April 2, 2007, and moderate impairment 
from that date.

4.  Throughout the period under review the Veteran's derangement 
of the left knee has been productive of slight impairment.

5.  From May 17, 2004, to April 1, 2007 the Veteran's left and 
right hip disabilities were manifested by arthritis with pain on 
motion but noncompensable limitation of motion.

6.  From April 2, 2007, the Veteran's left and right hip 
disabilities have been manifested by loss of loss of abduction of 
more than 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for osteoarthritis of the lumbar spine were not met prior to 
April 2, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242 and 5243 (2009).

2.  The criteria for a rating of 20 percent for osteoarthritis of 
the lumbar spine, but not more, are met effective from April 2, 
2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5242 and 5243 (2009).

3.  The criteria for a rating in excess of 10 percent for right 
knee disability were not met prior to April 2, 2007.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257-5261 (2009).




4.  The criteria for a rating of 20 percent, but not more, are 
met for the right knee disability effective from April 2, 2007.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257-5261 (2009).

5.  The criteria for a rating in excess of 10 percent for left 
knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257-5261 
(2009).

6.  The criteria for an initial rating of 10 percent, but not 
more, for the right hip disability during the initial rating 
period prior to April 2, 2007, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003-
5251 (2009).

7.  The criteria for a rating of 20 percent, but not more, are 
met for the right hip disability from April 2, 2007.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5253 (2009).

8.  The criteria for an initial rating of 10 percent, but not 
more, for the left hip disability during the initial rating 
period prior to April 2, 2007, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003-
5251 (2009).

9.  The criteria for a rating of 20 percent, but not more, are 
met for the left hip disability from April 2, 2007.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5253 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased compensation for his service-
connected disabilities of the lumbosacral spine, knees and hips.  
The Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that or 
"immediately after" VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects the RO provided the Veteran with all required 
notice by a letter in March 2006.  Although this letter was sent 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
provision of the required notice and completion of all indicated 
development of the record, the originating agency readjudicated 
the claims.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA notification 
followed by readjudication of the claim).  There is no indication 
or reason to believe any ultimate decision of the originating 
agency on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.

The record also reflects that all pertinent available service 
treatment records (STRs), Social Security Administration (SSA) 
disability records, and all available post-service medical 
evidence identified by the Veteran have been obtained.  Neither 
the Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claims; the 
Board is also unaware of any such evidence.  

The Board previously reviewed the record, determined that the VA 
examinations of record were inadequate, and remanded the case for 
the purpose of affording the Veteran an appropriate VA 
examination.  The Veteran was scheduled for VA examination in 
June 2009 but he failed without good cause to report for the 
examination.  The Board notes in that regard that when a claimant 
fails without good cause to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied; see 38 C.F.R. § 3.655(a), (b).  The originating agency 
accordingly substantially complied with the requirements 
articulated in the Board's remand; see Dymant v. West, 13 Vet. 
App. 141, 146-47 (1999).  

The Board accordingly finds that any procedural errors on the 
originating agency's part were insignificant and non-prejudicial.  
Accordingly, the Board will address the merits of the Veteran's 
claims.

General Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  In turn, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 (2009) concerning the effects of 
the disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

In both initial rating claims and normal increased rating claims, 
the Board must discuss whether "staged ratings" are warranted, 
and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disabilities on appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings pertaining 
to the disabilities.  

Evaluation of the Lumbosacral Spine Disability

Under the rating criteria effective from September 26, 2003, 
lumbosacral spine disorders are to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235 
through 5242 (2009).  IVDS will be evaluated under the general 
formula for rating diseases and injuries of the spine or under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  38 C.F.R. § 4.71a, DC 5243.

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.  A rating of 10 percent is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating is warranted 
if forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or muscle spasm or guarding is severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.

Under the Formula for Rating IVDS Based on Incapacitating 
Episodes, a 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  For purposes of 
evaluation under DC 5243, an "incapacitating episode" is a 
period of acute signs and symptoms due to IVDS that require bed 
rest as prescribed by a physician and treatment by a physician.   

There are several notes set out after the diagnostic criteria, 
which provide the following.  First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, forward flexion of the thoracolumbar spine is 0 to 
90 degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral rotation 
is 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 
38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520.

The Veteran was examined by Dr. Murali Talluri in January 2003 in 
conjunction with his claim for Social Security Administration 
(SSA) disability benefits.  On examination the lumbar spine had 
flexion to 90 degrees.  An August 2003 SSA decision granted the 
Veteran disability benefits effective from June 2002 for bipolar 
disorder (primary diagnosis) and alcohol abuse (secondary 
diagnosis).  
 
The Veteran's instant claim, received in May 2004, cited "a lot 
more pain" in the lower back.  A letter from Ms. [redacted], 
dated in August 2004, indicates that during early-to-mid May of 
that year she had observed the Veteran to be in pain from his 
lower back.

The Veteran presented to the VA outpatient clinic in August 2004 
complaining of increased back pain.  There are no clinical 
observations regarding symptoms associated with the back.

The Veteran had a VA examination of the joints in September 2004 
in which he reported experiencing pain in the lower back 20 
percent of the time and that the pain was associated mostly with 
walking although sometimes also with sitting.  The Veteran denied 
radiation, numbness or tingling.  He characterized the back pain 
as 7/10 in severity.   

The Veteran was observed to walk with normal gait and without a 
limp.  He was able to mount the examination table without 
difficulty.  There were no visible abnormalities of the back but 
there was mild tenderness to palpation.  Forward flexion was to 
85 degrees and combined range of motion was to 230 degrees, with 
complaint of a little bit of pain at the extremes of motion.  
Straight leg raising (SLR) was to 90 degrees left leg and to 80 
degrees right leg, again with complaint of a little bit of pain 
at the extremes.  The examiner's impression was back pain.

VA X-rays of the lumbosacral spine in September 2004 showed mild 
degenerative arthritis with minimal spur formation.  In an 
addendum to the examination report, the VA examiner stated the X-
rays were consistent with mild degenerative changes.

The Veteran had another VA examination of the joints in April 
2007, during which he reported he had last worked four years 
previously as a laborer; he had not worked since then primarily 
due to back pain.  He reported the back pain to be present almost 
daily, of 8-9/10 severity and essentially without flare-ups.  He 
denied radiation or paresthesias.  Treatment was by pain 
medication, and the effect on daily activities was to prevent 
bowling or bicycle riding.  The Veteran denied surgery, braces or 
ambulatory aids.  
 
The Veteran was observed to walk with a slight limp to the right.  
The paraspinal muscles were tender to palpation but without 
spasm.  The Veteran complained the spine was tender to palpation.  
Deep tendon reflexes (DTRs) were 2/4.  Seated SLR was negative.  
Manual muscle strength testing was 5/5 to sensory, light touch 
and scratch.  Thighs, legs and ankles were normal.  Range of 
motion was flexion to 50 degrees initially and to 65 degrees 
after repetition; combined range of motion was to 150 degrees 
initially and to 183 degrees after repetition.  X-rays showed 
mild degenerative joint disease.  The examiner's impression was 
functional impairment close to moderate, with no weakness or 
fatigability but slight incoordination/limp on the right.

The Veteran submitted a statement to VA in May 2008 that nobody 
would hire him because nobody wanted to make his back pain any 
worse. 

Letters received in May 2005 from Ms. [redacted] and Ms. 
[redacted], the Veteran's ex-mother in law and ex-sister in 
law respectively, state the writers had observed over the past 
several years that the Veteran's back symptoms had become worse.

Ms. [redacted] submitted another letter to VA in April 2009 
stating the Veteran had been denied work because of his back 
problems.  His combined back, knee and hip problems made it 
difficult for him to clean his apartment or to walk for more than 
about one-half hour.

The Veteran was scheduled for VA examination in June 2009 but he 
failed to report for examination.

On review of the evidence above, the Board finds the criteria for 
a 20 percent rating were met as of April 2, 2007, the date of the 
VA examination in which his lumbosacral flexion was measured at 
50 degrees, which is within the criteria for the 20 percent 
rating (31 degrees to 60 degrees).  The Board notes that after 
repetitive motion his flexion improved to 65 degrees, which is 
within the criteria for the 10 percent rating, and his combined 
range of motion was also within the criteria for the 10 percent 
rating.  Further, the examiner in April 2007 characterized the 
Veteran's impairment due to the spinal disability as "close to 
moderate" which indicates a 20 percent rating may more closely 
approximate his level of disability.

The Board has considered whether a rating higher than 20 percent 
may be assigned.  However, the Veteran's forward flexion has been 
greatly better than 30 degrees, and the spine is not ankylosed to 
any degree.  Further, the previous examination in September 2004 
showed range of motion squarely within the criteria for the 
currently-assigned 10 percent rating, so increase prior to April 
2007 is not warranted.  See 38 C.F.R. § 3.400 (an increase cannot 
be assigned prior to being clinically established).  

The Veteran's primary subjective complaint has been pain, but the 
provisions of the General Rating Formula apply with and without 
the presence of pain.  The Board notes in that regard that 
painful motion of a major joint or groups caused by degenerative 
arthritis, where the arthritis is established by X-ray, is deemed 
to be limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under DC 5003, even though there is no actual 
limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  In this case 
the Veteran has had at least 10 percent evaluation during the 
course of the period under review and Lichtenfels is satisfied.

The evidence does not show a separately compensable neurological 
impairment associated with the spinal disorder, in that the 
Veteran has consistently denied, and the record does not show, 
radiculopathy or neuropathy.  There is also no indication of 
qualifying incapacitating episodes associated with the lumbar 
spine disability.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has 
considered the lay evidence offered by the Veteran in the form of 
his correspondence to VA and the statements offered by [redacted] and 
[redacted].

"A layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, [redacted] and [redacted] are competent to 
assert from personal observation that the Veteran's visible 
symptoms of his back disorder have become worse over time, just 
as the Veteran is competent to assert his back has become 
subjectively more painful.  However, nothing in the statements of 
the Veteran or the statements of [redacted] and [redacted] supports 
a finding that the Veteran's back symptomatology more closely 
approximates the criteria for the higher rating.

The Veteran asserts in his correspondence to VA that he had not 
been able to find work primarily because of back pain, and Ms. 
[redacted] also asserted the Veteran had difficulty finding 
work because of his back problems.  However, the Veteran's SSA 
disability file shows he was fired from his last job because he 
did not show up for work on time, and an examining psychologist 
stated that this tardiness was possibly due to alcohol 
consumption.  Although Ms. [redacted] stated the Veteran had 
difficulty cleaning his apartment due to back problems, there is 
simply no indication of impairment of function warranting ratings 
higher than those discussed above.

Accordingly, based on the evidence and analysis above the Board 
finds the criteria for a rating of 20 percent, but  not more, 
were met as of April 2, 2007 but not before.

Evaluation of the Bilateral Knee Disability

The VA General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 
5261 (limitation of extension of the leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 17, 
2004).  Also, limitation of motion under DC 5260 and/or 5261 may 
be separately evaluated from instability under DC 5257.

Recurrent subluxation or lateral instability of the knee warrants 
a 10 percent evaluation for impairment to a slight degree, a 20 
percent evaluation for impairment to a moderate degree, and a 30 
percent evaluation for impairment to a severe degree.  38 C.F.R. 
§ 4.71a, DC 5257.
  
Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 percent 
evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 percent 
evaluation if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees or a 50 percent 
evaluation if extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, DC 5261.

Dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5258.

For purposes of VA compensation, normal range of motion of the 
knee is flexion to 140 degrees and extension to 0 degrees.  
38 C.F.R. § 4.71a, Plate II.
 
The Veteran's knees were examined by Dr. Murali Talluri in 
January 2003 in conjunction with his claim for SSA disability 
benefits.  The Veteran claimed his knees would give out without 
warning when standing or walking, right worse than left.  He 
asserted he had been fired from his job as a baker in September 
2002 because he could not stand for prolonged periods.  The 
Veteran was observed to walk with a normal gait.  He could toe-
walk and heel-walk and could squat, although squatting caused a 
loud popping sound.  Knee joint range of motion was to 120 
degrees with palpable crepitus, mild effusion and negative drawer 
test.  Dr. Talluri's assessment was degenerative joint disease of 
both knees.  

The Veteran's instant claim, received in May 2004, cites "a lot 
more pain" in the knees.  A letter from Ms. [redacted], dated 
in August 2004, asserts that during early-to-mid May of that year 
she had observed the Veteran to be in pain from his knees.
  
The Veteran presented to the VA outpatient clinic in August 2004 
complaining of increased left knee pain.  There are no clinical 
observations regarding symptoms associated with the knees; the 
clinical assessment was right knee pain, which is inconsistent 
with the complaint noted.

The Veteran had a VA examination of the joints in September 2004 
in which he complained of pain in both knees, left more 
frequently than right.  Pain would occur 15-25 times per month, 
unrelated to any particular activity and sometimes during a 
period of rest; his knees also hurt when driving.  He reported 
bilateral cracking and popping occurred with walking; he denied 
any locking so far but stated that on four occasions the previous 
month he had fallen because his knees buckled.  He stated he was 
unable to get a job as a temporary laborer because nobody would 
hire him due to his limp.  He stated he would limp 50 to 60 
percent of the time, due to pain.  He characterized the knee pain 
as 7-8/10 in severity.    

The Veteran was observed to walk without a limp and to mount the 
examination table without difficulty.  His gait was essentially 
normal.  Examination of the knees showed no visual abnormalities.  
There was no swelling, redness or warmth.  The Veteran complained 
of some mild tenderness to palpation of both knees.  Range of 
motion bilaterally was 0-140 degrees with some crepitans on range 
of motion and complaint of some pain on range of motion, 
especially at the extreme of flexion.  Lachman's test was 
negative bilaterally.  McMurray test was only slightly positive 
on the left knee from the standpoint of producing complaint of 
pain when testing the medial meniscus.  Sensation and strength of 
the muscles were normal in both knees and both feet.  The 
examiner's impression was internal derangements of both knees, 
subjectively worse than in the examination two years previously.     
 
VA X-rays of the knees in September 2004 showed no definite bony 
or joint abnormality. In an addendum to the examination report, 
the VA examiner stated the X-rays were essentially negative.  

The Veteran presented again to the VA clinic in November 2004 
complaining of bilateral knee pain, left currently worse than 
right.  Clinical evaluation showed no edema or effusion, minimal 
crepitus and negative anterior or posterior drawer.  The 
assessment was chronic knee pain.

The Veteran had another VA examination of the joints in April 
2007 during which he reported knee pain occurred 3-4 days per 
week, averaging 8-9/10 in severity and with flare-ups 2-3 times 
per week without apparent cause.  He denied swelling but endorsed 
popping and cracking noises.  The knees would give out about once 
per month, but he denied falls.  Treatment was by an anti-
inflammatory medication.  

The Veteran was observed to walk with a slight limp on the right.  
The knees were not tender to palpation and the ligaments were 
stable.  McMurray test and internal-external torsion tests were 
negative.  There was no effusion or crepitation.  There was no 
fatigability on active motion.  Range of motion in the right knee 
before and after repetition was 0-95 degrees, with complaint of 
pain at extremes of motion.   Range of motion in the left knee 
was extension to 0 degrees before and after repetition, and 
flexion to 110 degrees before repetition and to 105 degrees after 
repetition, with complaint of pain at extremes of motion.  X-rays 
of both knees showed knee strain.  The examiner's impression was 
moderate functional impairment of the right knee without weakness 
or fatigability but slight incoordination/limp on the right, and 
slight-to-moderate functional impairment of the left knee without 
weakness, fatigability or incoordination.

Ms. [redacted], the Veteran's ex-sister in law, submitted a 
statement to VA in May 2005 stating she observed his knee 
symptoms to have become worse over the previous 5-6 years.  She 
stated that on one or two occasions she observed his right knee 
go out.  Similarly, Ms. [redacted], the Veteran's ex-mother in 
law, submitted a letter in May 2005 stating she had observed his 
left knee go out on four or five occasions. 
      
Ms. [redacted] submitted another letter to VA in April 2009 
stating the Veteran's combined back, knee and hip problems made 
it difficult for him to clean his apartment or to walk for more 
than about one-half hour and also prevented anyone from hiring 
him.
   
The Veteran was scheduled for VA examination in June 2009 but he 
failed to report for examination.

On review of the evidence the Board notes that at no time during 
the period under review has the Veteran had compensable 
limitation of motion of either knee, as his extension in each 
knee has always been 0 degrees (normal) and his flexion has 
always been better than 60 degrees.  Because he is not shown to 
have arthritis by X-ray, painful motion is not compensable under 
Lichtenfels in the absence of compensable range of motion.

However, the VA examiner on April 2, 2007, characterized the 
Veteran's impairment due to right knee derangement as 
"moderate" which qualifies that knee for a 20 percent rating 
under Diagnostic Code 5257.  The examiner characterized the left 
knee impairment as "slight-to-moderate" which shows continued 
rating at the 10 percent level under Diagnostic Code 5257 is 
warranted.

The Board has considered the lay evidence of record.  While the 
Veteran is competent to report his subjective symptoms, and while 
[redacted] and [redacted] are competent to report the Veteran's 
visible symptoms such as falls, limping and complaint of pain, 
nothing in the lay evidence shows entitlement to a higher 
schedular rating.  Specifically, nothing in the lay evidence 
shows the right knee had more than a slight impairment prior to 
April 2, 2007 or more than a moderate impairment thereafter, and 
nothing in the lay evidence shows the left knee had more than a 
slight impairment throughout the period under appeal.  The Board 
particularly notes that although the Veteran and Ms. [redacted] 
reported instability resulting in falls, there was no clinical 
evidence of instability in either of the medical examinations of 
record.
 
There is also  no medical evidence of increased impairment of 
function of the knees due to pain, fatigability, weakness, 
incoordination or lack of endurance with repetitive motion to the 
extent to warrant more than the ratings discussed above
  
In sum, the Board has found the left knee disability has more 
closely approximated the schedular criteria for the current 10 
percent evaluation for the duration of the period under review, 
which the right knee has more closely approximated the criteria 
for a 20 percent rating, but not more, from April 2, 2007 but not 
before.

Evaluation of the Bilateral Hip Disability

Disabilities of the hip are rated under the criteria of 38 C.F.R. 
§ 4.71a, DCs 5250 through 5255.

For limitation of extension of the thigh, a 10 percent rating is 
assigned for limitation to 5 degrees.  DC 5251.  There is no 
schedular provision for a rating higher than 10 percent.

For limitation of flexion of the thigh, a 10 percent rating is 
assigned for limitation to 45 degrees.  A 20 percent evaluation 
is assigned for limitation to 30 degrees.  A 30 percent 
evaluation is assigned for limitation to 20 degrees.  A 40 
percent evaluation is assigned for limitation to 10 degrees.  DC 
5252.

For impairment of abduction or adduction, a 10 percent rating is 
assigned with limitation or rotation in which the affected leg 
cannot toe-out more than 15 degrees, or for limitation of 
adduction in which the claimant cannot cross legs.  A 20 percent 
rating is assigned for loss of abduction more than 10 degrees.  
DC 5253.

For purposes of VA compensation, normal range of flexion of the 
hip is from 0 degrees to 125 degrees, and normal abduction is 
from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

DC 5250 provides criteria for evaluation of ankylosis, DC 5254 
provides criteria for evaluation of flail joint of the hips and 
DC 5255 provides criteria for evaluation or impairment of the 
femur.  The Veteran is not shown to have any of these disorders, 
so the diagnostic codes do not apply in his situation.

The Veteran was examined by Dr. Murali Talluri in January 2003 in 
conjunction with his claim for SSA disability benefits.  On 
examination the hips had forward flexion to 100 degrees, internal 
rotation to 40 degrees, external rotation to 50 degrees, backward 
extension to 30 degrees, abduction to 40 degrees and adduction to 
20 degrees.

The Veteran's instant claim, received in May 2004, cited "a lot 
more pain" in the hips.  A letter from Ms. [redacted], dated 
in August 2004, asserted that during early-to-mid May of that 
year she had observed the Veteran to be in pain from his hips.

The Veteran had a VA examination of the joints in September 2004 
in which he complained of pain in both hips, right greater than 
left.  He characterized the hip pain as 7/10 in severity.  The 
Veteran was observed to walk without a limp and to mount the 
examination table without difficulty.  Examination showed 
essentially normal range of motion bilaterally, with flexion to 
125 degrees, extension to 30 degrees, adduction to 25 degrees, 
abduction to 45 degrees, external rotation to 60 degrees and 
internal rotation to 40 degrees, with a little bit of discomfort 
at the extremes of motion.  Palpation of the hips produced 
complaint of a little bit of pain.  Strength of the hip flexors 
was 5/5.  The examiner's impression was bilateral hip pain.   
   
VA X-rays of the hips in September 2004 showed slight bone 
demineralization and minimal spur formation.  In an addendum to 
the examination report, the VA examiner stated the X-rays were 
consistent with mild degenerative changes.  

The Veteran presented to the VA outpatient clinic in November 
2004 complaining of hip pain.  There are no clinical observations 
regarding symptoms associated with the hips; the clinical 
assessment was chronic left hip pain.  

The Veteran had another VA examination of the joints in April 
2007, during which he reported hip pain occurred 3-4 days per 
week of 8/10 severity, with flare-ups 2-3 days per week without 
apparent cause.  Treatment was by anti-inflammatories.  Effect on 
daily activities was to limit bowling and bicycling.  He denied 
surgery, braces or ambulatory aids.

The Veteran was observed to walk with a slight limp on the right.  
The hips were tender.  Manual muscle strength was 5/5.  Range of 
motion of the right hip, with complaint of pain at the extremes, 
was flexion to 70 degrees initially (75 after repetition), 
abduction to 25 degrees initially (30 degrees after repetition), 
adduction to 10 degrees initially (15 degrees after repetition), 
external rotation to 45 degrees initially and after repetition, 
and internal rotation to 20 degrees (25 degrees after 
repetition).  Range of motion of the left hip, with complaint of 
pain at the extremes, was flexion to 58 degrees (60 after 
repetition), abduction to 18 degrees (20 after repetition), 
adduction to 15 degrees initially and after repetition, external 
rotation to 40 initially and after repetition, and internal 
rotation to 15 degrees initially and after repetition.  X-rays of 
both hips showed mild degenerative joint disease.  The examiner's 
assessment was slight functional impairment of the right hip and 
moderate functional impairment of the left hip, with no weakness, 
fatigability or incoordination of either hip.

The Veteran submitted a statement to VA in May 2008 that he could 
only sit for about an hour before his hips would start hurting 
and he would have to stand up.

Letters received in May 2005 from Ms. [redacted] and Ms. 
[redacted], the Veteran's ex-mother in law and ex-sister in 
law respectively, state the writers had observed over the past 
several years that the Veteran's hip symptoms had become worse.

Ms. [redacted] submitted another letter to VA in April 2009 
stating the Veteran's combined back, knee and hip problems made 
it difficult for him to clean his apartment or to walk for more 
than about one-half hour and also prevented anyone from hiring 
him.

The Veteran was scheduled for a VA examination in June 2009 but 
he failed to report for examination.

On review of the evidence above, the Board notes the Veteran has 
not had compensable limitation extension under DC 5251 or 
limitation of flexion under DC 5252, in that his extension has 
consistently been 0 degrees and his flexion has consistently been 
better than 45 degrees.  However, the Veteran is shown to have 
degenerative arthritis of both hips by X-ray, so 10 percent is 
warranted per hip under Lichtenfels despite the absence of 
compensable limitation of motion.

Further, the VA examiner on April 2, 2007, documented right hip 
abduction of 25 degrees initially (30 degrees after repetition) 
and left hip abduction initially of 18 degrees (20 after 
repetition).  Limitation of abduction to 35 degrees or less (10 
degrees less than the normal 45 degrees) is compensable at 20 
percent under DC 5253.  Accordingly, compensation for both hips 
at 20 percent is warranted from April 2, 2007, under DC 5253; 
that diagnostic code does not provide for a rating higher than 20 
percent.

The Board has considered the lay evidence of record.  While the 
Veteran is competent to report his subjective symptoms, and while 
[redacted] and [redacted] are competent to report the Veteran's 
visible symptoms, nothing in the lay evidence shows entitlement 
to a higher schedular rating than those assigned herein by the 
Board.  

There is no medical evidence of increased impairment of function 
of the hips due to pain, fatigability, weakness, incoordination 
of lack of endurance with repetitive motion to warrant additional 
compensation under DeLuca.
   
In sum, the Board has found the right and left hip disabilities 
more closely approximated the schedular criteria for a 10 percent 
evaluation prior to April 2, 2007, under DC 5003 and Lichtenfels, 
and for a 20 percent evaluation thereafter under DC 5253.  
  
Extra-schedular Consideration

The Board has considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

In this case the manifestations of the service-connected 
disabilities are contemplated by the schedular criteria.  The 
Board has therefore determined that referral of this case for 
extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that the disability of the Veteran's 
lumbosacral spine warrants a 10 percent rating prior to April 2, 
2007, and a 20 percent rating from that date, the benefit sought 
on appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.

The Board having determined that the internal derangement of the 
Veteran's right knee warrants a 10 percent rating prior to April 
2, 2007, and a 20 percent rating from that date, the benefit 
sought on appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for the left knee 
disability is denied.

Entitlement to an initial rating of 10 percent for the right hip 
disability prior to April 2, 2007, and a rating of 20 percent for 
the disability from that date is granted, subject to the criteria 
applicable to the payment of monetary benefits.

Entitlement to an initial rating of 10 percent for the left hip 
disability prior to April 2, 2007, and a rating of 20 percent for 
the disability from that date is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


